DETAILED ACTION
This office action is in response to the amendment filed March 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3.	Claims 1, 7, 11, 13, 18, 20, 23, and 30 are currently amended.
	Claims 2, 4, 9, 12, 16, 25, 27-29, 31, and 32 are as previously presented.
	Claims 3, 6, 8, 10, 14, 15, 17, 21, 22, 24, and 26 are canceled.
	Claims 5 and 19 are as originally filed.
	Claim 33 is newly filed.
Therefore, claims 1, 2, 4, 5, 7, 9, 11-13, 16, 18-20, 23, 25, and 27-33 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 11, 12, 16, 18, 19, 23, 25, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnholm (US Patent #7,248,915) in view of Kahn et al. (Kahn; US PG Pub #2013/0234823) and Takahashi (US PG Pub #2016/0005290).
As to claim 1, Ronnholm teaches a dynamic wake-up alarm (Column 1, Lines 5-7) comprising: 
a clock (Column 8, Lines 54-58); 
a contactless biometric sensor for determining at least one of a heart rate, a respiratory rate, a presence of a user, or movement of a user (Column 10, Lines 4-31); 
a microphone (Column 10, Line 66 – Column 11, Line 8; Column 14, Lines 7-14);
a processor (Figure 2, Item 209); 
memory (Figure 2, Item 219); and 
a speaker (Column 8, Lines 60 and 61; Column 13, Lines 63-67); 
wherein said processor is configured to receive a wake-up rule based on at least two wake-up criteria, a first of said at least two wake-up criteria based on data from the contactless biometric sensor, a second of said at least two wake-up criteria being a time criterion including an earliest acceptable wake-up time and a latest permissible wake-up time (Column 8, Lines 39 – Column 9, Line 23), evaluate whether said at least two wake-up criteria are met, and activate an alarm based on a determination that said at least two criteria are met (Column 8, Lines 39-66; Column 13, Lines 59-67).
However, Ronnholm does not explicitly teach the first of said at least two wake-up criteria including a sleep score determined based on data from the contactless biometric sensor, wherein said wake-up rule comprises an alarm type that specifies that said alarm may be shut off by an indication that the user is waking up.
In the field of improved alarm systems, Kahn teaches the first of said at least two wake-up criteria including a sleep score determined based on data from the contactless biometric sensor (Paragraph [0039] and Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the sleep score and other data of Kahn because this provides a numerical representation of the quality of sleep so that a user knows if the system is working and can relate how they feel to how they sleep for improved sleep experience (Paragraph [0002]).
Ronnholm in view of Kahn does not render obvious wherein said wake-up rule comprises an alarm type that specifies that said alarm may be shut off by an indication that the user is waking up.
In the field of biological information processing systems, Takahashi teaches wherein said wake-up rule comprises an alarm type that specifies that said alarm may be shut off by an indication that the user is waking up (Paragraph [0076] teaches canceling an alarm when a user transitions from a sleep state to an awake state; Figure 11 shows operating an alarm S113 and subsequently canceling the alarm S115; Figure 16 shows stopping the alarm via either illumination or sound). It would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Takhashi because transitioning from the sleep state to an awakened state allows a user to pleasantly wake up (Paragraph [0006]) and performing alarm operations based on the state of the user is more desirable to the user (Paragraph [0007]).
As to claim 2, depending from the dynamic wake-up alarm of claim 1, Ronnholm teaches wherein the processor is further configured to determine a biometric wake-up criterion from the data from said contactless biometric sensor a state of the user's sleep, the wake-up rule being further based on the biometric wake-up criterion, the biometric wake-up criterion being that the user is in a state of light sleep (Column 8, Lines 12-19 and 39-65; Column 13, Lines 51-67).
As to claim 4, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein said processor is further configured to evaluate said wake-up rule and to preclude activation of said alarm based on a determination that said at least two wake-up  criteria of the wake-up rule are met.
In the field of improved alarm systems, Kahn teaches weather data influencing an alarm (Paragraphs [0014], [0030], and [0062]) and separately teaches giving a user additional rest based on manual request, sleep data, and sleep patterns (Paragraphs [0040] and [0083]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the weather data of Kahn to preclude activation of the alarm because delaying activation of the alarm yields the predictable result of getting more sleep which increases the health of the user and also because many situations, including a school delay result from inclement weather, so automatically taking this into account increases convenience for the user.
As to claim 5, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein said processor is further configured to receive information regarding a default timeframe for waking.
	In the field of improved alarm systems, Kahn teaches wherein said processor is further configured to receive information regarding a default timeframe for waking (Paragraphs [0022], [0034], and [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the default timing of Kahn because providing a default timing yields the predictable result of increased reliability in case the user does not properly set an alarm and system preferences can be based on multiple users as seen in Kahn (Paragraph [0022]).
As to claim 9, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein said processor is configured to receive at least one home automation rule based on at least one additional wake-up criteria; and wherein said processor is further configured to evaluate said at least one home automation rule and transmit a signal for activating at least one home appliance based on a determination that the additional wake-up criteria associated with the home automation rule is met.
In the field of improved alarm systems, Kahn teaches wherein said processor is configured to receive at least one home automation rule based on at least one additional wake-up criteria; and wherein said processor is further configured to evaluate said at least one home automation rule and transmit a signal for activating at least one home appliance based on a determination that the wake-up criteria associated with the home automation rule is met (Paragraphs [0019] and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the home automation of Kahn because controlling the home automation settings as in Kahn improves the sleep experience (Paragraph [0002]).
As to claim 11, Ronnholm teaches a method for providing a wake-up alarm by a dynamic wake-up alarm (Column 15, Lines 7-21), comprising: 
receiving a wake-up rule based on at least two wake-up criteria, a first of the at least two wake-up criteria based on data from a biometric sensor, a second of the at least two wake-up criteria being based on a time criterion (Column 8, Lines 39 – Column 9, Line 23);
storing said wake-up rule in an alarm profile; 
receiving information regarding a current time; 
retrieving said data from said biometric sensor from the biometric sensor; 
determining whether said at least two wake-up criteria are met (Column 8, Lines 39 – Column 9, Line 23; Column 13, Lines 59-67), wherein at least one of said at least two wake-up criteria allows the alarm to be activated only after an earliest acceptable wake-up time specified by the time criterion is passed (Column 8, Lines 39-60; Column 13, Lines 59-67); and 
if the at least two wake-up criteria are met, activating an alarm (Column 8, Lines 39 – Column 9, Line 23; Column 13, Lines 59-67).
However, Ronnholm does not explicitly teach the first of said at least two wake-up criteria including a sleep score criterion based on data from the biometric sensor and receiving at least one alarm type associated with the wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up.
In the field of improved alarm systems, Kahn teaches the first of said at least two wake-up criteria including a sleep score criterion based on data from the biometric sensor (Paragraph [0039] and Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the sleep score and other data of Kahn because this provides a numerical representation of the quality of sleep so that a user knows if the system is working and can relate how they feel to how they sleep for improved sleep experience (Paragraph [0002]).
Ronnholm in view of Kahn does not render obvious receiving at least one alarm type associated with the wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up.
In the field of biological information processing systems, Takahashi teaches receiving at least one alarm type associated with the wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up (Paragraph [0076] teaches canceling an alarm when a user transitions from a sleep state to an awake state; Figure 11 shows operating an alarm S113 and subsequently canceling the alarm S115; Figure 16 shows stopping the alarm via either illumination or sound). It would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Takhashi because transitioning from the sleep state to an awakened state allows a user to pleasantly wake up (Paragraph [0006]) and performing alarm operations based on the state of the user is more desirable to the user (Paragraph [0007]).
As to claim 12, depending from the method of claim 11, Ronnholm teaches wherein the step of retrieving said data from said biometric sensor from the biometric sensor comprises reading said biometric sensor and determining at least one of a heart rate, a respiratory rate, a presence of a user, or movement of a user (Column 10, Lines 4-31).
As to claim 16, depending from the method of claim 11, Ronnholm does not explicitly teach receiving at least one home automation rule based on at least a fourth wake-up criterion; evaluating whether the fourth wake-up criterion associated with said at least one home automation rule has been met; and transmitting a signal for controlling at least one home appliance based on a determination that the fourth wake-up criterion associated with said at least one home automation rule has been met.
However, Ronnholm in view of Kahn renders obvious the claimed subject matter as seen in the rejection of claim 9 above.
As to claim 18, Ronnholm teaches a wake-up alarm system comprising: 
a clock (Column 8, Lines 54-58);
a microphone (Column 10, Line 66 – Column 11, Line 8; Column 14, Lines 7-14);
a processor (Figure 2, Item 209); 
memory (Figure 2, Item 219); and 
a speaker (Column 8, Lines 60 and 61; Column 13, Lines 63-67); 
wherein said processor is configured to:
	receive at least one wake-up rule based on at least two wake-up criteria, a first of the at least two wake-up criteria based on data from a biometric sensor, a second of the at least two wake-up criteria being based on a time criterion comprising an earliest wake-up time (Column 8, Lines 39 – Column 9, Line 23),
	determine whether said at least two wake-up criteria are met, and 
	activate an alarm if the at least two wake-up criteria are met (Column 8, Lines 39-66; Column 13, Lines 59-67) and only after a wake-up time specified by the time criterion is passed (Column 8, Lines 39-60; Column 13, Lines 59-67).
However, Ronnholm does not explicitly teach the first of said at least two wake-up criteria including a sleep score criterion based on data from the biometric sensor and wherein said processor is configured to receive an alarm type associated with the at least one wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up.
In the field of improved alarm systems, Kahn teaches the first of said at least two wake-up criteria including a sleep score criterion based on data from the biometric sensor (Paragraph [0039] and Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the sleep score and other data of Kahn because this provides a numerical representation of the quality of sleep so that a user knows if the system is working and can relate how they feel to how they sleep for improved sleep experience (Paragraph [0002]).
Ronnholm in view of Kahn does not render obvious wherein said processor is configured to receive an alarm type associated with the at least one wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up.
In the field of biological information processing systems, Takahashi teaches wherein said processor is configured to receive an alarm type associated with the at least one wake-up rule, the alarm type specifying that an alarm may be shut off by an indication that the user is waking up (Paragraph [0076] teaches canceling an alarm when a user transitions from a sleep state to an awake state; Figure 11 shows operating an alarm S113 and subsequently canceling the alarm S115; Figure 16 shows stopping the alarm via either illumination or sound). It would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Takhashi because transitioning from the sleep state to an awakened state allows a user to pleasantly wake up (Paragraph [0006]) and performing alarm operations based on the state of the user is more desirable to the user (Paragraph [0007]).
As to claim 19, depending from the wake-up alarm system of claim 18, Ronnholm teaches a contactless biometric sensor for determining at least one of a heart rate, a respiratory rate, a presence of a user, or movement of a user (Column 10, Lines 4-31).
As to claim 23, depending from the wake-up alarm system of claim 18, Ronnholm does not explicitly teach wherein said alarm type specifies that a snooze feature is disabled.
	In the field of improved alarm systems, Kahn teaches wherein said alarm type specifies that a snooze feature is disabled (Paragraphs [0040] and [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Kahn because specifying that the snooze feature is disabled yields the predictable result of providing a user with increased knowledge for an enhanced user experience operating the system.
As to claim 25, depending from the wake-up alarm system of claim 19, Ronnholm does not explicitly teach wherein said processor is configured to receive at least one home automation rule based on at least one of the at least two wake-up criteria or an additional wake-up criterion; and wherein said processor is further configured to evaluate whether the at least one of the at least two wake-up criteria or additional wake-up criterion associated with said at least one home automation rule has been met and to transmit a signal for controlling at least one home appliance based on a determination that the at least one of the at least two wake-up criteria or additional wake-up criterion associated with said at least one home automation rule has been met.
	However, Ronnholm in view of Kahn renders obvious the claimed subject matter as seen in claim 9 above.
As to claim 27, depending from the dynamic wake-up alarm of claim 2, Ronnholm teaches wherein the wake-up rule causes the alarm to sound at a first occurrence of the light sleep state while the time criterion is satisfied if the user has achieved a sleep score above a predetermined score (Column 8, Lines 12-19 and 39-65; Column 13, Lines 51-67).
As to claim 33, depending from the method of claim 11, Ronnholm does not explicitly teach the method further comprising, after activating the alarm, detecting that the user has awoken based on data from the biometric sensor and, in response, terminating the alarm.
In the field of biological information processing systems, Takahashi teaches after activating the alarm, detecting that the user has awoken based on data from the biometric sensor and, in response, terminating the alarm (Paragraph [0076] teaches canceling an alarm when a user transitions from a sleep state to an awake state as detected by a pulse wave sensor; Figure 11 shows operating an alarm S113 and subsequently canceling the alarm S115; Figure 16 shows stopping the alarm via either illumination or sound). It would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Takhashi because transitioning from the sleep state to an awakened state allows a user to pleasantly wake up (Paragraph [0006]) and performing alarm operations based on the state of the user is more desirable to the user (Paragraph [0007]).

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnholm (US Patent #7,248,915) in view of Kahn et al. (Kahn; US PG Pub #2013/0234823) and Takahashi (US PG Pub #2016/0005290), as applied to claims 1, 11, and 18 above, further in view of Yang (US PG Pub #2006/0183980).
As to claim 7, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein the wake-up rule is further based on a third wake-up criterion comprising detection of a major equipment failure within a home of the user.
In the field of physical health monitoring systems, Yang teaches wherein the wake-up rule is further based on a third wake-up criterion comprising detection of a major equipment failure within a home of the user (Paragraph [0095] teaches alerting a user of a gas leak in the house; Paragraphs [0026]-[0027] teach operation of the device during sleep). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Yang because it helps build enriching environments for users including physical and mental health (Paragraphs [0006]-[0007]).
As to claim 13, depending from the method of claim 11, Ronnholm does not explicitly teach wherein the wake-up rule is further based on a third wake-up criterion comprising detection of a major equipment failure within a home of the user.
	However, Ronnholm in view of Yang renders obvious the claimed subject matter as seen in claim 7 above.
As to claim 20, depending from the wake-up alarm system of claim 18, Ronnholm does not explicitly teach wherein the wake-up rule is further based on a third wake-up criterion comprising detection of a major equipment failure within a home of the user.
However, Ronnholm in view of Yang renders obvious the claimed subject matter as seen in claim 7 above.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnholm (US Patent #7,248,915) in view of Kahn et al. (Kahn; US PG Pub #2013/0234823) and Takahashi (US PG Pub #2016/0005290), as applied to claims 1 and 11 above, further in view of Yun et al. (Yun; US PG Pub #2014/0334645).
As to claim 28, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein at least one of said at least two wake-up criteria is based on a voice activated user command detected at the microphone.
In the field of mobile devices, Yun teaches at least one wake-up criteria being based on a voice activated user command detected at the microphone (Paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the teaching of Yun to use the microphone of Ronnholm to allow a user to verbally set an alarm time because Yun recognizes the ability to provide voice activation (Paragraph [0004]) and provides an improvement in voice activation systems and methods for power conservation and voice processing (Paragraphs [0006]-[0008]) to yield the predictable result of an improved alarm system.
As to claim 29, depending from the method of claim 11, Ronnholm in view of Kahn, Takahashi, and Yun render obvious the claimed subject matter as seen in claim 28 above.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnholm (US Patent #7,248,915) in view of Kahn et al. (Kahn; US PG Pub #2013/0234823) and Takahashi (US PG Pub #2016/0005290), as applied to claim 1 above, further in view of Buddhisagar et al. (Buddhisagar; US PG Pub #2017/0010851).
As to claim 30, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach wherein said processor is further configured to evaluate whether a third wake-up criterion is met, said third wake-up criterion being based on information received from a separate dynamic wake-up alarm communicatively coupled with the dynamic wake-up alarm, the information received from the separate dynamic wake-up alarm indicating, based on biometric data received by the separate dynamic wake-up alarm, that a separate user monitored by the separate dynamic wake-up alarm is detected as having a fever.
In the field of electronic device output control, Buddhisagar teaches wherein said processor is further configured to evaluate whether a third wake-up criterion is met, said third wake-up criterion being based on information received from a separate dynamic wake-up alarm communicatively coupled with the dynamic wake-up alarm, the information received from the separate dynamic wake-up alarm indicating, based on biometric data received by the separate dynamic wake-up alarm, that a separate user monitored by the separate dynamic wake-up alarm is detected as having a fever (Paragraph [0034] teaches an electronic device controlling audio output based on data from a further electronic device indicating sleep or awake status of a further user; Paragraphs [0012], [0015], and [0038] teach sensing a user’s temperature and registering a change in temperature beyond a predetermined amount). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm and Kahn with the teaching of Buddhisagar because this provides either a primary or backup basis to control audio output in case of malfunctioning (Paragraph [0034]).
As to claim 31, depending from the dynamic wake-up alarm of claim 30, Ronnholm does not explicitly teach the processor being configured to activate the alarm based on the determination that at least said third wake-up criterion is met even when neither of said at least two wake-up criteria are met.
In the field of electronic device output control, Buddhisagar teaches detecting various conditions or states of a user including abnormal states (Paragraph [0019]). Therefore, based on the cited teaching of Buddhisagar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm and Kahn with the teaching of Buddhisagar because alerting based on the third criteria regardless of the at least two wake-up criteria yields the predictable result of providing an alert based on abnormal conditions which raises awareness to the abnormal conditions in a timely manner in order to ensure the health and safety of the users.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ronnholm (US Patent #7,248,915) in view of Kahn et al. (Kahn; US PG Pub #2013/0234823) and Takahashi (US PG Pub #2016/0005290), as applied to claim 1, further in view of Shouldice et al. (Shouldice; US PG Pub #2016/0151603).
As to claim 32, depending from the dynamic wake-up alarm of claim 1, Ronnholm does not explicitly teach the contactless biometric sensor being configured to direct radio frequency (RF) signals toward the user and receive a backscattered signal, determining at least one of the heart rate, the respiratory rate, the presence of the user, or movement of the user being based at least on an analysis of the backscattered signal.
In the field of sleep management systems, Shouldice teaches the contactless biometric sensor being configured to direct radio frequency (RF) signals toward the user and receive a backscattered signal, determining at least one of the heart rate, the respiratory rate, the presence of the user, or movement of the user being based at least on an analysis of the backscattered signal (Paragraphs [0206], [0232], and [0234]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ronnholm with the sensor of Shouldice because incorporating an RF sensor is a simple substitution that yields the predictable result of sensing user characteristics for input into the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 18, and their dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688